                 Case 19-12220-KBO               Doc 13       Filed 10/15/19         Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

YUETING JIA,                                                   Case No. 19-12220 (KBO)

                  Debtor.

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Richard M. Pachulski of Pachulski Stang Ziehl & Jones LLP, to represent the
debtor and debtor in possession, in the above-captioned proceeding.

Dated: October 14 2019                       /s/ James E. O’Neill
                                             James E. O’Neill (DE Bar No. 4042)
                                             Pachulski Stang Ziehl & Jones LLP
                                             919 North Market Street, 17th Floor
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone:(302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: joneill@pszjlaw.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                    Pursuant to Local Rule 9010–1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of California, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for District
Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of the Court for
District Court.

Dated: October 14, 2019
                                             /s/ Richard M. Pachulski
                                             Richard M. Pachulski (CA Bar No. 90073)
                                             Pachulski Stang Ziehl & Jones LLP
                                             10100 Santa Monica Blvd., 13th Floor
                                             Los Angeles, CA 90067
                                             Telephone: (310) 277-6910
                                             Facsimile: (310) 201-0760
                                             Email: rpachulski@pszjlaw.com

                                        ORDER GRANTING MOTION

                  IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




     Dated: October 15th, 2019                                  KAREN B. OWENS
     Wilmington, Delaware                                       UNITED STATES BANKRUPTCY JUDGE


DOCS_LA:325056.1 46353/001
